

116 HR 3026 IH: The College Data Access Act
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3026IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mrs. Trahan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require that a College Scorecard be maintained for each institution of higher education that
			 participates in programs under title IV of the Higher Education Act of
			 1965,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the The College Data Access Act. 2.College scorecard required (a)In generalThe Secretary of Education shall maintain and annually update the College Scorecard described in subsection (b).
 (b)College scorecard describedThe College Scorecard described in this subsection is the online tool maintained by the Department of Education as of the date of the enactment of this Act that allows users—
 (1)to view certain data relating to each institution of higher education eligible to participate in programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including institution and program-level data on the net costs of attendance, transfer and enrollment rates, graduation rates, average student loan debt, threshold earnings, and average earnings after graduation; and
 (2)to compare such institutions and programs based on such data. 3.Display of College Scorecard by institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
				(30)
 (A)Except as provided in subparagraph (B), the institution will prominently display, on the home page of the institution’s website, a link to the most recent version of the institution’s College Scorecard as maintained by the Department of Education pursuant to section 2 of the College Data Access Act, or any successor to such online tool.
 (B)Subparagraph (A) shall not apply to an institution that is a junior or community college. . 4.Effective dateSections 1 and 2 shall take effect on the date that is 90 days after the date of the enactment of this Act.
		